         Case 8:18-cr-00157-TDC Document 228 Filed 07/02/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA

                            v.

 LEE ELBAZ,                                         Criminal Action No. TDC-18-157
      a/k/a “Lena Green,”

                            Defendant


                             JOINT PROPOSED VERDICT FORM

       The Government and the Defendant respectfully request that the attached proposed verdict

form be used by the jury to render its verdict at the conclusion of the trial.

                                               Respectfully submitted,

                                               Robert A. Zink
                                               Acting Chief, Fraud Section
                                               Criminal Division
                                               U.S. Department of Justice

                                       By:             /s/
                                               L. Rush Atkinson
                                               Caitlin R. Cottingham
                                               Henry P. Van Dyck
                                               Fraud Section, Criminal Division
                                               U.S. Department of Justice
                                               1400 New York Ave. N.W.
                                               Washington, D.C. 20530
         Case 8:18-cr-00157-TDC Document 228 Filed 07/02/19 Page 2 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2019, I electronically filed the foregoing with the Clerk of

the Court by using the CM/ECF system, which will notify counsel for the Defendant of the filing.


                                             By:            /s/
                                                     L. Rush Atkinson
                                                     Trial Attorney
                                                     Fraud Section, Criminal Division
                                                     U.S. Department of Justice
        Case 8:18-cr-00157-TDC Document 228 Filed 07/02/19 Page 3 of 4



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA

                         v.

 LEE ELBAZ,                                   Criminal Action No. TDC-18-157
      a/k/a “Lena Green,”

                         Defendant


                                     VERDICT FORM


                                      COUNT ONE

      1.      How do you find the defendant, Lee Elbaz, as to COUNT ONE of the Indictment
(Conspiracy to Commit Wire Fraud)?


             Not Guilty __________                      Guilty __________


                                      COUNT TWO

       2.     How do you find the defendant, Lee Elbaz, as to COUNT TWO of the Indictment
(Wire Fraud)?


             Not Guilty __________                      Guilty __________


                                     COUNT THREE

       3.     How do you find the defendant, Lee Elbaz, as to COUNT THREE of the Indictment
(Wire Fraud)?


             Not Guilty __________                      Guilty __________
        Case 8:18-cr-00157-TDC Document 228 Filed 07/02/19 Page 4 of 4



                                     COUNT FOUR

       4.     How do you find the defendant, Lee Elbaz, as to COUNT FOUR of the Indictment
(Wire Fraud)?


             Not Guilty __________                     Guilty __________



THE FOREGOING CONSTITUTES THE UNANIMOUS VERDICT OF THE JURY.



________________                                __________________________________
      Date                                            Foreperson
